DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, see Applicant’s Arguments, filed 03/12/2021, with respect to the rejection(s) of claim(s) 1-19 under U.S.C. 102 (a)(1) and U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Loeb (US 20030219202 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 7, and 19 are rejected under 35 U.S.C. 103 as being obvious over Zerfas (US 20170135767 A1) in view of Loeb (US 20030219202 A1).	
	In regards to claim 1, Zerfas discloses an arrangement for preventing carbonization of cladding, coating, and/or buffer layers of a surgical laser fiber due to reflection of thermal radiation back into the fiber from a target (Par. 0061 discloses a jacket layer, i.e. the arrangement, that is used for preventing laser energy from propagating through the optical fiber and damaging it), the reflection of thermal radiation resulting from delivery of laser energy from a laser to the target through the surgical laser fiber (All lasers emit heat or thermal radiation so it is inherent that the laser described in Zerfas would emit this thermal radiation) and the surgical laser fiber including a core surrounded by said cladding, coating or buffer layers, (Par. 0039 discloses an optical fiber with a core surrounded by a cladding layer, buffer layer, and protective layer and Par. 0008 discloses that a laser can be applied via the optical fiber) comprising: 
a heat or thermal radiation blocking, absorbing or diverting structure (Par. 0061 discloses that the jacket layer, i.e. the structure, is used for protecting the optical fiber and for preventing laser energy from damaging it) surrounding an end portion of the fiber (Fig. 2a-23 show that the jacket layer [272] is located at the end portion of the fiber) that has been stripped of one or more of the coating and/or buffer layers (Par. 0051 discloses that the jacket has been stripped). (Although Zerfas does not distinctly disclose that the arrangement is for preventing carbonization, this is merely intended use. Intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim). 
Zerfas does not explicitly disclose a coating that is placed on the end of the fiber that can prevent thermal radiation and can also prevent backpropagation of thermal radiation. However, in the same field of endeavor, Loeb discloses an optical fiber device with a sleeve [element 22a] that surrounds the end potion of the fiber (See Figure 2, element 22a) that prevents thermal damage and prevents damage from this heat from propagating back through the fiber (Par. 0048 of Loeb) for the purpose of preventing thermal damage. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Zerfas and modified them by having the arrangement comprise a thermal radiation blocking element, as taught and suggested by Loeb, for the purpose of preventing thermal damage (Par. 0048 of Loeb). 
	In regards to claim 2, the combined teachings of Zerfas and Loeb as applied to claim 1 above discloses an arrangement as claimed in claim 1, wherein the heat blocking, absorbing or diverting structure is made of a heat resistant material (Par. 0046 of Zerfas discloses that the jacket layer is made of Tefzel [ETFE] which is heat resistant). 
In regards to claim 3, the combined teachings of Zerfas and Loeb as applied to claim 2 above discloses an arrangement as claimed in claim 2 wherein a heat resistant material is used (Par. 0046 of Zerfas discloses that the jacket is made from ETFE, which is a heat resistant polymer). 
However, Zerfas does not explicitly disclose the heat resistant material being polyethylene terephthalate (PTFE), polyetheretherketone (PEEK), or polyimide.
	On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polyethylene terephthalate (PTFE), polyetheretherketone (PEEK), or polyimide, since it has been held to be within the general skill of a worker in the art to select a known material on the 
	In regards to claim 7, the combined teachings of Zerfas and Loeb as applied to claim 1 above discloses an arrangement as claimed in claim 1, wherein the heat blocking, absorbing or diverting structure is made of material with a high index of refraction to guide the heat away from the fiber coating and/or buffer layers (Par. 0062 of Zerfas discloses that the jacket can have a different/varying index of refraction therefor the RI could be high. Also, the Applicant’s specification discloses that ETFE can have a high RI [Par. 0004 of Applicant’s specification] and Zerfas discloses the protective jacket is made from ETFE in Par. 0046). 
	In regards to claim 19, the combined teachings of Zerfas and Loeb as applied to claim 1 above discloses an arrangement as claimed in claim 1, wherein the target is a urological stone (Par. 0003 of Zerfas discloses that the use of this arrangement can be for targeting a kidney stone). 
3.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zerfas (US 20170135767 A1) and Loeb (US 20030219202 A1) as applied to claim 1 and in view of Yu (US 20180042677 A1).
	In regards to claim 4,  the combined teachings of Zerfas and Loeb as applied to claim 1 above discloses the arrangement of claim 1 except for wherein the heat blocking, absorbing or diverting structure is an optical ferrule to guide the heat away from the fiber coating or buffer layers. 
However, in the same field of endeavor, Yu does disclose wherein the heat blocking, absorbing or diverting structure is an optical ferrule to guide the heat away Par. 0045-0047 discloses a laser fiber arrangement and a ferrule located on the arrangement and Par. 0052 discloses that the ferrule can be used to absorb the heat from the laser energy. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an optical ferrule in addition to the structure of Zerfas in order to improve the heat protecting of the fiber core).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Zerfas and Loeb and combined them with the teachings of Yu by having the arrangement of claim 1 have an optical ferrule to guide the heat away from the fiber coating or buffer layers in order to improve the heat protection of the fiber core (Par. 0052 of Yu). 
In regards to claim 5, the combined teachings of Zerfas and Loeb as applied to claim 4 above discloses the claimed arrangement except for wherein the optical ferrule is made of fused silica that is welded to the cladding layer at the end of the fiber. However, in the same field of endeavor, Yu does disclose wherein the optical ferrule is made of fused silica that is welded to the cladding layer at the end of the fiber (Par. 0045 discloses that the ferrule is made of silica which is alternatively referred to as fused silica and Fig 6 shows the ferrule located towards the end of the fiber. As per the welding aspect of the claim this is a product by process claim and based on MPEP 2113 the manner in which the material is attached is not given patentable weight) in order to improve thermal stability. 
Par. 0045 of Yu). 
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zerfas (US 20170135767 A1), Loeb (US 20030219202 A1), and Yu (US 20180042677 A1) as applied to claim 5 and in further view of Oskin (US 20150282701 A1). 
	The combined teachings of Zerfas, Loeb, and Yu as applied to claim 4 above discloses the arrangement of claim 5 except for the device further comprising a metal heat sink in thermal contact with the optical ferrule and secured to the buffer layer of the fiber by gluing or crimping. However, in the same field of endeavor, Oskin does disclose the arrangement further comprising a metal heat sink in thermal contact with the optical ferrule and secured to the buffer layer of the fiber by gluing or crimping (Par. 0054 discloses that the combination of a ferrule and a heat sink is known to further protect the fiber. As for the gluing or crimping aspect of the claim, this is a product by process claim and is therefore given no patentable weight) in order to further protect the fiber. 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Zerfas, Loeb, and Yu and further modified them with the teachings of Oskin by having the arrangement of claim 5 have an optical ferrule in contact with a heat sink in order to further protect the fiber (Par. 0054 of Oskin). 
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zerfas (US 20170135767 A1) and Loeb (US 20030219202 A1) as applied to claim 7 and in view of Scheller (US 20180021088 A1). 
	The combined teachings of Zerfas and Loeb as applied to claim 7 above discloses the arrangement of claim 7 except for wherein the material with a high index of refraction is a UV adhesive. However, in the same field of endeavor, Scheller does disclose wherein the material with a high index of refraction is a UV adhesive (Par. 0021 discloses a list of means of securing optical fibers and UV adhesive is on the list). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to try and use a UV adhesive to secure the optic fiber since UV adhesives in optical fiber systems is common in the production and also since there are a finite number of identified, predictable solutions (i.e. an adhesive, an epoxy, a crimp, a weld, an interference fit, a tie, etc.), each having a reasonable expectation of success. See also MPEP 2143 I, E
6.	Claims 9-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zerfas (US 20170135767 A1) and Loeb (US 20030219202 A1) as applied to claim 1 and in view of Malphurs (WO 2017192869 A1). 
	In regards to claim 9, the combined teachings of Zerfas and Loeb as applied to claim 1 above discloses the arrangement of claim 1 except for the arrangement further comprising a standoff or fiber tip protective structure surrounding at least the heat blocking, absorbing, or diverting structure. However, in the same field of endeavor, Malphurs does disclose the arrangement further comprising a standoff or fiber tip protective structure surrounding at least the heat blocking, absorbing, or diverting Par. 0003 discloses an optical fiber with a standoff tip and Par. 0066 discloses the standoff tip surrounding the protective layer) in order to reduce erosion. 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Zerfas and Loeb and combined them with the teachings of Malphurs by having the arrangement of claim 1 with a standoff tip in order to further reduce erosion (Par. 0003 of Malphurs).  
	In regards to claim 10, the combined teachings of Zerfas, Loeb, and Malphurs as applied to claim 9 above discloses the arrangement of claim 9 wherein the standoff or fiber tip protective structure is a soft polymer tip (Par. 0026 of Malphurs discloses that the standoff tip can be made of different types of soft polymers) in order to allow for used of smaller polymers and higher treatment energies.  
	In regards to claim 11, the combined teachings of Zerfas, Loeb, and Malphurs as applied to claim 10 above discloses the arrangement of claim 10 wherein the soft polymer tip is made of ethylene tetrafluoroethylene (ETFE) (Par. 0026 of Malphurs discloses that the soft polymer is ETFE) in order to reduce the amount of therapeutic laser energy being absorbed. 
	In regards to claim 15, the combined teachings of Zerfas, Loeb, and Malphurs as applied to claim 9 above discloses the arrangement of claim 9 wherein the standoff or fiber tip protective structure does not extend beyond the tip of the fiber, such that the tip of the fiber initially contacts the laser target and erodes (Figure 9c of Zerfas shows the standoff fiber tip (55) not extending beyond the fiber (58)), and wherein the erosion stops when the standoff or fiber tip extends beyond the eroded fiber tip and the fiber no Par. 0078 of Malphurs discloses that the by having the fiber tip and the laser at the same length the erosion will stop/slow) in order to reduce erosion. 
	In regards to claim 16, the combined teachings of Zerfas, Loeb, and Malphurs as applied to claim 9 above discloses the arrangement of claim 9 wherein the standoff or fiber tip protective structure extends beyond a tip of the fiber to prevent contact between the fiber tip and the target, and thereby prevent erosion-causing free-electron absorption (Fig 3 of Malphurs shows the standoff fiber tip (55) extending beyond the tip of the fiber (58)) in order to prevent erosion.  
	In regards to claim 17, the combined teachings of Zerfas, Loeb, and Malphurs as applied to claim 9 above discloses the arrangement of claim 9 wherein the standoff or fiber tip protective structure is secured to the buffer layer near an end of the fiber (Figure 3 of Malphurs shows the standoff fiber tip (55) secured to the buffer (60)) in order to further provide protection of the fiber.  
	In regards to claim 18, the combined teachings of Zerfas, Loeb, and Malphurs as applied to claim 9 above discloses the arrangement of claim 9 except for wherein the standoff or fiber tip protective structure is a catheter or sheath into which the fiber, together with the heat blocking, absorbing, or diverting structure, has been inserted (Par. 0088 of Malphurs discloses that the standoff fiber tip can be inserted into the sheath) in order to maintain sterility. 
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zerfas (US 20170135767 A1), Loeb (US 20030219202 A1), and Malphurs (WO 2017192869 A1) as applied to claim 9 and further in view of Appling (US 20080188843 A1). 
	The combined teachings of Zerfas, Loeb, and Malphurs as applied to claim 9 above discloses the arrangement of claim 9 except for wherein the standoff or fiber tip protective structure is a polyethylene terephthalate (PTFE), fluorinated ethylene propylene (FEP), polyetheretherketone (PEEK), metal, fused silica, quartz, polyimide, or ceramic ferrule. 
However, in the same field of endeavor, Appling does disclose wherein the standoff or fiber tip protective structure is a polyethylene terephthalate (PTFE), fluorinated ethylene propylene (FEP), polyetheretherketone (PEEK), metal, fused silica, quartz, polyimide, or ceramic ferrule (Par. 0019 discloses the use of a metal standoff tip/sleeve) in order to provide structural integrity and dissipate heat. 
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the modified teachings of Zerfas, Loeb, and Malphurs and further combined them with the teachings of Appling by having the standoff or fiber tip protective structure be a polyethylene terephthalate (PTFE), fluorinated ethylene propylene (FEP), polyetheretherketone (PEEK), metal, fused silica, quartz, polyimide, or ceramic ferrule in order to provide structural integrity and dissipate heat (Par. 0052 of Appling). 
8.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zerfas (US 20170135767 A1), Loeb (US 20030219202 A1), and Malphurs (WO 2017192869 A1) as applied to claim 9 and further in view of Konwitz (US 5638483 A).  
	In regards to claim 13, the combined teachings of Zerfas, Loeb, and Malphurs as applied to claim 9 above discloses the arrangement of claim 9 except for wherein the Par. 0025-0026 of Malphurs disclose that the standoff tip is soft and that it goes around the optical fiber) for protection purposes. 	
However, the combined teachings of Zerfas, Loeb, and Malphurs does not disclose that optical fibers are made of glass therefore making the optical fiber the rigid material as claimed. However, in the same field of endeavor, Konwitz does disclose that optical fibers are made of glass therefore making the optical fiber the rigid material (Col 6, lines 13-19).  
	It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Zerfas, Loeb, and Malphurs and combined them with the teachings of Konwitz by having the arrangement of claim 9 wherein optical fibers are made of glass therefore making the optical fiber the rigid material. 
	In regards to claim 14, the combined teachings of Zerfas, Loeb, Malphurs, and Konwitz as applied to claim 13 above discloses the arrangement of claim 13 except for wherein the rigid material is a ceramic, glass, or metal material, and the soft material is ETFE, PTFE, or silicone (Par. 0025-0026 of Malphurs disclose that the standoff tip is soft and made of ETFE and that it goes around the optical fiber). In regards to the rigid material being a ceramic, glass, or metal material, Konwitz discloses that optical fibers are made of glass therefore the optical fiber qualifies as the rigid material (Col 6, lines 13-19).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SKYLAR LINDSEY CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        04/27/2021

/ALLEN PORTER/Primary Examiner, Art Unit 3792